


Exhibit 10.3




SLM Corporation 2012 Omnibus Incentive Plan
Independent Director Restricted Stock Agreement 2014
Pursuant to the terms and conditions of the SLM Corporation 2012 Omnibus
Incentive Plan (the “Plan”), SLM Corporation (the “Corporation”) hereby grants
to _____________ (the “Grantee”) _________ shares of common stock of the
Corporation, par value $0.20 (the “Restricted Stock”), on June 26, 2014 (the
“Grant Date”) subject to the terms and conditions set forth below in this
agreement (the “Agreement”). All capitalized terms used herein that are not
defined shall have the meanings as set forth in the Plan.
•
100 percent of the Restricted Stock is subject to a risk of forfeiture and is
non-transferable on the Grant Date.

•
Upon the first anniversary of the Grant Date (the “Vesting Event”), 100 percent
of the Restricted Stock will vest and become transferable unless vested earlier
as set forth below.

•
The Restricted Stock will vest and become transferable prior to the Vesting
Event upon any of the following events: (i) the Grantee’s death or Disability or
(ii) upon a Change in Control.

•
100 percent of the Restricted Stock will be forfeited if the Grantee is no
longer a director of the Corporation’s Board of Directors prior to the Vesting
Event for reasons other than death, Disability (as defined below) or a Change in
Control.

•
The Restricted Stock will be held in an account in the Grantee’s name at the
Corporation’s transfer agent, currently Computershare. The Grantee is entitled
to vote the shares of Restricted Stock.

•
Dividends declared on unvested shares of Restricted Stock will not be paid
currently. Instead, amounts equal to such dividends will be credited to an
account established on behalf of the Grantee and such amounts will be deemed to
be invested in additional shares of the Corporation’s common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same vesting
schedule to which the Restricted Stock is subject. At the time that the
underlying Restricted Stock vests, the amount of Dividend Equivalents allocable
to such Restricted Stock will also vest and will be settled in shares of the
Corporation’s common stock (provided that any fractional share amount shall be
paid in cash). Dividend Equivalents declared on unvested shares of Restricted
Stock are not subject to income tax until vesting, at which time they are taxed
as ordinary income.

•
The Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any transfer or sale by
the Grantee of any shares of Common Stock, including without limitation (a)
restrictions under an insider trading policy and (b) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the shares of the Corporation’s
common stock. The sale of the shares must also comply with other applicable laws
and regulations governing the sale of such shares.

•
As an essential term of this award, the Grantee consents to the collection, use
and transfer, in electronic or other form, of personal data as described herein
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. By accepting this award, the Grantee
acknowledges that the Corporation holds certain personal information about the
Grantee, including, but not limited to, name, home address and telephone number,
date of birth, social security number or other identification number, salary,
tax rates and amounts, nationality, job title, any shares of stock held in the
Corporation, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding, for the purpose
of implementing, administering and managing the Plan (“Data”). The Grantee





--------------------------------------------------------------------------------




acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in jurisdictions that may have different data privacy laws and
protections, and the Grantee authorizes the recipients to receive, possess, use,
retain and transfer Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Grantee or the Corporation may elect to deposit any shares of the
Corporation’s common stock. The Grantee acknowledges that Data may be held to
implement, administer and manage the Grantee’s participation in the Plan as
determined by the Corporation, and that the Grantee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing the Grantee’s
consent may adversely affect the Grantee’s ability to participate in the Plan.
•
The Corporation may, in its sole discretion, decide to deliver any documents
related to any awards granted under the Plan by electronic means or to request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Corporation or another third party
designated by the Corporation, and such consent shall remain in effect
throughout the Grantee’s term of service with the Corporation and thereafter
until withdrawn in writing by the Grantee.

•
“Disability” means the absence of the Grantee from the Corporation’s Board of
Director’s duties for 180 consecutive days as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician selected by the Corporation or its insurers and reasonably acceptable
to the Grantee or the Grantee’s legal representative.

•
The Grantee hereby agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Board and, where applicable, the Committee
concerning any questions arising under this Agreement or the Plan.

•
Nothing in the Plan, in this Agreement or any other instrument executed pursuant
thereto or hereto shall confer upon the Grantee any right to continued service
on the Board.

•
The Board and/or the Committee reserve the right to unilaterally amend this
Agreement to reflect any changes in applicable law or financial accounting
standards.

•
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to principles of conflicts of law.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given if personally
delivered, telefaxed or telecopied to, or, if mailed, when received by, the
other party at the following addresses:
If to the Corporation to:
Human Resources Department - HR Compensation & Workforce Analytics
ATTN: Equity Plan Administration
300 Continental Drive
Newark, DE 19713
If to the Grantee, to the last address maintained in the Corporation’s files for
the Grantee.
•
In the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan control, except as expressly
stated otherwise herein. This Agreement and the Plan together set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersede all prior oral and written and all contemporaneous or





--------------------------------------------------------------------------------




subsequent oral discussions, agreements and understandings of any kind or
nature. Capitalized terms not defined herein shall have the meanings as
described in the Plan.
•
In the event that any provision of this Agreement is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of this
Agreement shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision. The headings in this
Agreement are solely for convenience of reference, and shall not constitute a
part of this Agreement, nor shall they affect its meaning, construction or
effect. The Grantee shall cooperate and take such actions as may be reasonably
requested by the Corporation in order to carry out the provisions and purposes
of the Agreement. The Grantee is responsible for complying with all laws
applicable to the Grantee, including federal and state securities reporting
laws.

Accepted by:
____________________________________
Signature
____________________________________
Date


SLM CORPORATION
 
BY: Raymond J. Quinlan
Chief Executive Officer




